                           IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                    WESTERN DIVISION

                                               NO. 5:16-CT-3075-FL


 JOHN SCOTT HUDSON,                                    )
                                                       )
                    Plaintiff,                         )
                                                       )
         v.                                            )                             ORDER
                                                       )
 DETECTIVE J. PINNEY,                                  )
 DETECTIVE GREEN, DETECTIVE                            )
 BARNES, and DETECTIVE                                 )
 SPENCER,                                              )
                                                       )
                    Defendants.                        )



         This matter is before the court on defendants’ motion for summary judgment (DE 83), filed

pursuant to Federal Rule 56. This motion was fully briefed and thus the issues raised are ripe for

decision. For the reasons stated below, defendants’ motion is granted.

                                        STATEMENT OF THE CASE

         On March 21, 2016, plaintiff, a state inmate proceeding pro se, filed this civil rights action

pursuant to 42 U.S.C. § 1983, alleging defendants used excessive force against him during his

arrest.1 His claims survived frivolity review.2 However, because plaintiff named John Doe

defendants, the court directed him to amend his complaint to properly identify these individuals.

The court directed to New Hanover County Attorney to assist plaintiff with this identification.


         1
            Plaintiff’s complaint is not verified because it does not contain a statement swearing under penalty of perjury
that the factual allegations therein are true and correct. See World Fuel Servs. Trading, DMCC v. Hebei Prince Shipping
Co., 783 F.3d 507, 516 (4th Cir. 2015).
         2
            The court dismissed two defendants named solely in their supervisory capacity.                Plaintiff sought
reconsideration of that dismissal, which the court denied.
         The New Hanover County Attorney complied with this directive, but plaintiff was still

unable to identify the John Doe defendants. Because he was unable to do so, plaintiff filed several

motions requesting additional discovery. The court allowed these motions in part and denied them

in part, appointing North Carolina Prisoner Legal Services, Inc. (“NCPLS”) for the limited purpose

of assisting plaintiff in identifying the John Doe defendants. With NCPLS’s assistance, plaintiff

identified the John Doe defendants as Detectives J. Pinney, Green, Barnes, and Spencer. Plaintiff

filed an amended complaint to reflect this identification.3

         Because plaintiff filed defendants’ discovery responses with the court, apparently as

argument in support of his claims, the record clearly indicates defendants provided plaintiff with

ample discovery. Nonetheless, plaintiff filed numerous motions seeking additional discovery, as

well as another motion to amend his complaint. The court denied these motions.4

         Defendants filed the instant motion on March 13, 2018, accompanied by a memorandum of

law, statement of material facts, and appendix. Defendants appendix includes affidavits from each

defendant, affidavit of third-party Jeffrey Rohena, and an exhibit detailing the discharge of Pinney’s

taser.




         3
            The amended complaint is also not verified. Moreover, the amended complaint simply asks the court to
replace any instance of “John Doe” with all four specifically named individuals. Thus, plaintiff’s complaint is still
unclear as to the specific actions of each individual defendant.
         4
           Plaintiff’s proposed amendments, which included a challenge to the validity of his conviction, were deemed
futile. The court denied plaintiff’s discovery requests because they did not comply with the Federal Civil Rules or the
Local Rules of this court and sought irrelevant materials.

                                                          2
         Plaintiff’s response in opposition is accompanied by a memorandum of law, statement of

material facts, and appendix. Plaintiff’s appendix contains his own affidavit5, police reports related

to plaintiff’s arrest, a use of force report from the New Hanover County Sheriff’s Office, an exhibit

detailing the discharge of Pinney’s taser, photographs and a hand drawn map of the neighborhood

where plaintiff’s arrest occurred, the New Hanover County Sheriff’s Office’s use of force policy,

correspondence from NCPLS, a newspaper article covering plaintiff’s arrest, and a return of service

on the search warrant executed during plaintiff’s arrest. Defendants filed a reply, and plaintiff filed

a surreply.

                                         STATEMENT OF THE FACTS

         The facts viewed in the light most favorable to plaintiff may be summarized as follows. On

July 16, 2013, Rohena and Green intercepted a package at a FedEx Express in Wilmington, North

Carolina, believing it to contain contraband. (Rohena Aff. (DE 86-1) ¶¶ 5-6). The package was

addressed to Travis Angel at 905 N. 5th Street in Wilmington. (Id. ¶ 7). A subsequent canine

search indicated the package contained narcotics. (Id. ¶ 8). Rohena then obtained a warrant to

search the package. (Id. ¶ 9). The package contained 36.5 ounces of heroin. (Id.). Rohena and

Green placed a monitored GPS and light sensor in the package and then re-sealed it. (Id. ¶ 10).

Rohena then obtained an anticipatory search warrant for 905 N. 5th Street. (Id. ¶ 11).



         5
             Plaintiff’s affidavit continues to refer to “John Does.” (See, e.g., Pl. Aff. (DE 90-1) ¶ 8). In addition,
plaintiff’s summary judgment materials continue to address claims not before the court, such as his dismissed supervisory
liability claims and the challenges to the validity of his conviction. Finally, for the first time, plaintiff alleges that Pinney
is the only defendant responsible for the allegedly excessive force described in the complaint. This assertion clearly
contradicts plaintiff’s previous filings with the court. See, e.g. ((DE 55-1) 2) (alleging Green used excessive force
against him); (DE 56) 1) (filing by plaintiff noting Green was defendant who kicked him)). Because of these
contradictions, plaintiff’s affidavit does not serve to create a material issue of fact. See Lujan v. Nat’l Wildlife Fed’n,
497 U.S. 871, 888 (1990) (“The object of [summary judgment] is not to replace conclusory allegations of the complaint
or answer with conclusory allegations of an affidavit”); see also Cleveland v. Policy Mgmt. Sys. Corp., 526 U.S. 795,
806 (1999); Genesis Office Sys., Inc. v. PNC Bank, N.A., 639 F. App’x 939, 940 (4th Cir. 2016).

                                                               3
         After obtaining the anticipatory search warrant, Rohena requested assistance from other

detectives for conducting a controlled delivery of the package and in executing the anticipatory

search warrant. (Id. ¶ 11). The detectives planned for Rohena to pose as a FedEx employee and

deliver the package to Angel, while the other detectives secured the premises and detained any

occupants. (Id. ¶¶ 12-13).

         Rohena drove a delivery van to 905 N. 5th Street with Green hidden in the back. (Id. ¶ 15).

Barnes, Pinney, and Spencer established surveillance approximately one block away. (Spencer Aff.

(DE 86-4) ¶ 6. Additional detectives took up positions at other nearby locations. (Rohena Aff. (DE

86-1) ¶ 15).

         When Rohena arrived at 905 N. 5th Street, he observed Angel and Rebecca Maxwell sitting

on the front porch. (Id. ¶ 16). Green remained hidden in the van, listening in through a muted

cellular phone. (Green Aff. (DE 86-2) ¶ 18). Rohena delivered the package to Angel, who took

possession of it and took it inside the residence. (Rohena Aff. (DE 86-1) ¶ 17). Maxwell followed

behind him. (Id.). Rohena then returned to the van, and notified the other detectives that the

package had been delivered, accepted, and taken inside the residence. (Id. ¶ 18). Rohena then drove

around the block, and parked in a discrete location to continue surveillance of the residence. (Id.

¶ 19).

         Approximately two minutes later, plaintiff and his son entered the residence. (Id. ¶ 20). A

few seconds later, the GPS sensor indicated that the package was moving towards the rear of the

residence. (Id. ¶ 21). Rohena then gave the order to execute the search warrant. (Id. ¶ 22).

         Rohena and other detectives entered the front door, performed a protective sweep, and then

detained Angel, Maxwell, and plaintiff’s son. (Id. ¶¶ 24-25). Meanwhile, other detectives,


                                                  4
including all four defendants, flanked either side of the residence and proceeded to the backyard.

(Id. ¶ 24).       When the detectives arrived in the backyard, they saw plaintiff standing near a shed.

(Green Aff. (DE 86-2) ¶ 24). Plaintiff was holding the heroin package under his left arm, and

appeared to be trying to unlock the door to the shed. (Id.). The detectives identified themselves, and

then ordered plaintiff to get down on the ground and show them his hands. (Id. ¶ 25). Plaintiff

dropped the heroin package but did not comply with the detectives’ orders. (Id. ¶¶ 25-27). The

detectives approached, continuously repeating their instructions for plaintiff to get on the ground.

(Id. ¶ 27). Plaintiff concedes he did not comply with these orders, but instead “just froze.” (Compl.

(DE 1) 8; (Pl. Aff. (DE 90-1) ¶ 5)).

         Green then kicked plaintiff in the chest in an attempt to get him on the ground as ordered.6

(Green Aff. (DE 86-2) ¶ 28). However, the force of the kick was inadequate, and plaintiff remained

standing while Green stumbled backwards. (Id.; see also Compl. (DE 1) 8)). Detectives then

tackled plaintiff to the ground. (Green Aff. (DE 86-2) ¶ 28). While he was on the ground, detectives

ordered plaintiff to place his hands behind his back. (Pinney Aff. (DE 86-5) ¶ 14). Plaintiff did not

obey, and instead reached for the waistband of his jeans.7 (Id.). Detectives repeated their instruction

and attempted to attempted to gain control of plaintiff’s arms, but were unable to. (Id. ¶ 15).

         Based on plaintiff’s non-compliance and believing that plaintiff may have a firearm

concealed in his waistband, Pinney tased plaintiff.                (Id. ¶ 16). While doing so, Pinney also



         6
           As previously noted, despite ample discovery, plaintiff’s filings are not consistent in identifying which
defendants used force against him and when. In his summary judgment responses, plaintiff now asserts Pinney, not
Green, kicked him. (See Pl. Aff. (DE 90-1)).
         7
          Plaintiff concedes he did not comply, although he asserts he was unable to do so because his hands were
pinned underneath his body. (Compl. (DE 1) 9). Plaintiff does not specifically contest defendants’ assertion that, while
his arms were under his body, he reached for his waistband.

                                                           5
inadvertently tased Green. (Green Aff. (DE 86-2) ¶ 32). Plaintiff asserts he was kicked a second

time in the stomach during this incident. (Compl. (DE 1) 10). He immediately became compliant,

and the detectives then handcuffed plaintiff and escorted him back to the residence. (Pinney Aff.

(DE 86-5 ¶ 18). Once inside, Pinney searched plaintiff and found two bags of heroin in his front

pocket, but no weapons. (Rohena Aff. (DE 86-1) ¶ 27). Plaintiff did not require or request medical

treatment after this use of force. (See Pl. Ex. D (DE 90-8) 6).

       Plaintiff was eventually charged, tried, and convicted of felony trafficking in heroin, and

felony possession with the intent to sell and/or deliver. (Id. ¶ 29).

                                           DISCUSSION

A.     Standard of Review

       Summary judgment is appropriate when there exists no genuine issue of material fact, and

the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a); Anderson v.

Liberty Lobby, 477 U.S. 242, 247 (1986). The party seeking summary judgment bears the burden

of initially coming forward and demonstrating an absence of a genuine issue of material fact.

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Once the moving party has met its burden, the

nonmoving party “may not rest upon the mere allegations or denials of his pleading” but “must set

forth specific facts showing that there is a genuine issue for trial.” Anderson, 477 U.S. at 248-49;

see also Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). The

nonmoving party thus “bears [the] burden of showing, by means of affidavits or other verified

evidence, that [a] genuine dispute of material fact exists.” Bouchat v. Baltimore Ravens Football

Club, Inc., 346 F.3d 514, 522 (4th Cir. 2003). There is no issue for trial unless there is sufficient




                                                  6
evidence favoring the non-moving party for a jury to return a verdict for that party. Anderson, 477

U.S. at 250.

B.      Excessive Force

        A seizure that is carried out through the use of excessive force is in violation of the Fourth

Amendment. Cooper v. Sheehan, 735 F.3d 153, 158 (4th Cir. 2013) (citing Waterman v. Batton, 393

F.3d 471, 476 (4th Cir.2005)). In assessing whether an officer has employed excessive force, courts

are instructed to apply a “standard of objective reasonableness.” Cooper, 735 F.3d at 158 (quoting

Clem v. Corbeau, 284 F.3d 543, 550 (4th Cir.2002)). “Determining whether the force used to effect

a particular seizure is reasonable under the Fourth Amendment requires a careful balancing of the

nature and quality of the intrusion of the individual’s Fourth Amendment interests against the

countervailing governmental interests at stake.” Graham v. Connor, 490 U.S. 386, 396 (1989)

(internal quotations and citations omitted); see Smith v. Ray, 781 F.3d 95, 101 (4th 2015). Whether

the officers’ conduct was reasonable is “judged from the perspective of a reasonable officer on the

scene, rather than with the 20/20 vision of hindsight.” Id. at 396. In sum, “the question is whether

the totality of the circumstances justifie[s] a particular sort of . . . seizure.” Id. (quoting Tennessee

v. Garner, 471 U.S. 1, 8–9 (1985)). The Fourth Amendment jurisprudence of the Supreme Court

“has long recognized that the right to make an arrest or investigatory stop necessarily carries with

it the right to use some degree of physical coercion or threat thereof to effect it.” Id. (citation

omitted).

        The Court “must give careful attention to the facts and circumstances of each particular case,

including three factors in particular: [1] the severity of the crime at issue, [2] whether the suspect

poses an immediate threat to the safety of the officers or others, and [3] whether he is actively


                                                   7
resisting arrest or attempting to evade arrest by flight.” Smith, 781 F.3d at 101 (internal quotation

marks omitted). Whether the officer’s conduct was reasonable is a question of law to be decided

after determining “the relevant set of facts and draw[ing] all inferences in favor of the nonmoving

party to the extent supportable by the record.” Scott v. Harris, 550 U.S. 372, 381 n.8 (2007).

        While the lack of serious physical injury is not, in itself, dispositive of a Fourth Amendment

excessive force claim, the “absence of [a] serious injury” nevertheless remains relevant in an

excessive force inquiry. Wilkins v. Gaddy, 559 U.S. 34, 37 (2010). One “does not lose his ability

to pursue an excessive force claim merely because he had the good fortune to escape without serious

injury.” Wilkins, 559 U.S. at 38.

        1.      Defendants’ Kicking of Plaintiff

        The court first addresses plaintiff’s allegation that defendants kicked him twice. This use

of force involved a situation where defendants were executing a search warrant involving narcotics

and plaintiff was known to be carrying contraband – 36.5 ounces of heroin. The crimes at issue were

severe. (See N.C.G.S. § 90-95, et seq.). During an arrest for a serious offense often linked with the

use of firearms, plaintiff concedes he did not comply with defendants’ instructions to show

defendants his hands and get on the ground. See Ybarra v. Illinois, 444 U.S. 85, 106 (1979) (“In

the narcotics business, firearms are as much ‘tools of the trade’ as are most commonly recognized

articles of narcotics paraphernalia.”). Defendants’ initial attempt to use minimal force was, by

plaintiff’s own admission, insufficient to take plaintiff to the ground. Even after defendants took

plaintiff to the ground, he remained noncompliant, and appeared to be reaching for a weapon. With

regard to the kicks, there is no evidence plaintiff suffered a serious physical injury. Plaintiff has not




                                                   8
proffered any evidence indicating he requested or required medical treatment after this use of force.

On this record, defendants did not violate the Fourth Amendment when they kicked plaintiff.

       2.      Defendants’ Use of a Taser

       “Deploying a taser is a serious use of force.” Estate of Armstrong ex rel. Armstrong v. Vill.

of Pinehurst, 810 F.3d 892, 902 (4th Cir. 2016). Therefore, Fourth Circuit “proportional force only

when deployed in response to a situation in which a reasonable officer would perceive some

immediate danger that could be mitigated by using the taser.” Id. at 903.

       Again, as per the undisputed evidence summarized above, a reasonable officer could have

perceived an immediate danger that could be mitigated by using a taser.                 Specifically,

defendants–after using a minimal use of force that proved ineffective–were unable to obtain

plaintiff’s compliance. Defendants faced a tense, uncertain, and rapidly evolving situation, and were

forced “to make [a] split-second judgment[ ].” Plumhoff v. Rickard, 572 U.S. 765, 775 (2014). After

defendants took plaintiff to the ground, he still did not he comply with instructions to put his hands

behind his back. Plaintiff’s hands were beneath him, and defendants reasonably believed that he

may have been reaching for a weapon. It was not constitutional error to deploy a taser when

defendants reasonably believe plaintiff may have been reaching for a firearm. See, e.g., Hagans v.

Franklin Cty. Sheriff’s Office, 695 F.3d 505, 509 (6th Cir. 2012) (finding use of taser reasonable

where arrestee refused to be handcuffed); Draper v. Reynolds, 369 F.3d 1270, 1278 (11th Cir. 2004)

(holding that use of taser reasonably proportionate during a traffic stop when arrestee repeatedly

refused to comply with verbal commands).




                                                  9
C.      Qualified Immunity

        Defendants assert the defense of qualified immunity. See Def. Mem [DE-84], pp. 17-21.

Where a defendant officer asserts a defense of qualified immunity, a two-step inquiry applies. “The

first step is to determine whether the facts, taken in the light most favorable to the non-movant,

establish that the officer violated a constitutional right.” Yates v. Terry, 817 F.3d 877, 884 (4th Cir.

2016). If the facts establish the violation of a constitutional right, at the second step, courts

determine whether that right was clearly established. Id. In this case, the facts taken in the light

most favorable to the non-movant do not establish the violation of a constitutional right. Therefore

the court need not reach the second step. See id.

        In the alternative, plaintiff has not established a violation of a clearly established

constitutional right. “Qualified immunity shields government officials from liability for civil

damages, provided that their conduct does not violate clearly established statutory or constitutional

rights within the knowledge of a reasonable person.” Armstrong, 810 F.3d at 907 (quotations

omitted). “The dispositive question is whether the violative nature of particular conduct is clearly

established.” Id. (quotations omitted). Thus the court must first “define the precise right into which

[it is] inquiring.” Id. Then, the court determines “whether it was clearly established at the time

[defendant] acted.” Id.

        “The constitutional right in question in the present case, defined with regard for [defendant’s]

particular . . . conduct, is [plaintiff’s] right not to be subjected to tasing” and being kicked while

offering repeated resistance to a lawful seizure, after being commanded to submit to arrest, and in

the context of a serious drug offense, where defendant also was reaching for his waistband. Id.

Such a constitutional right was not “clearly established” by case law prior to April 2014. The court


                                                  10
is guided in this analysis by contrasting this case with Armstrong and others in which the Fourth

Circuit found a constitutional violation. Notably, in Armstrong, the Fourth Circuit found an

excessive force violation with taser use under the following circumstances, but found that the

defendant officer was entitled to qualified immunity:

       Armstrong was a mentally ill man being seized for his own protection, was seated
       on the ground, was hugging a post to ensure his immobility, was surrounded by three
       police officers and two Hospital security guards, and had failed to submit to a lawful
       seizure for only 30 seconds. A reasonable officer would have perceived a static
       stalemate with few, if any, exigencies—not an immediate danger . . . .

810 F.3d at 906 (emphasis added). In Yates v. Terry, 817 F.3d 877, 885 (4th Cir. 2016), the court

found a constitutional violation and no qualified immunity where plaintiff was tased under the

following circumstances:

       [plaintiff] complied with [officer’s] orders to place his hands on the car before
       [officer] tased him for turning his head. After this taser application, [plaintiff] fell to
       the ground where he remained when [officer] tased him a second time for no
       apparent reason. Although [plaintiff] reached for his cell phone before being tased
       a third time, [plaintiff’s] brother testified that "[t]he officer let [plaintiff] slide me the
       phone" and "knew [plaintiff] was giving me the phone to call [plaintiff’s]
       commander because he let him do it.

Id. (emphasis added). This case does not present the same critical factors, as emphasized above, as

found in Armstrong and Yates. In any event, because defendant’s conduct took place prior to

Armstrong and Yates, those cases cannot serve to demonstrate a clearly established right for

purposes of qualified immunity here.

       Additional earlier cases involving excessive force violations are instructively distinguishable

on critical facts, such that a reasonable officer in defendant’s position would not find his conduct

in violation of clearly established case law. See, e.g., Park v. Shiflett, 250 F.3d 843, 848 (4th Cir.

2001) (finding violation where officer “twisted [female plaintiff’s] arm behind her back, threw her


                                                    11
up against the building, and handcuffed her. He sprayed her twice in the eyes with Oleoresin

Capsicum (‘OC’) spray from close range” in violation of department policy); Rowland v. Perry, 41

F.3d 167, 171-172 (4th Cir. 1994) (noting that after officer observed plaintiff pick up $5 dropped

on the ground, plaintiff “was merely standing at the corner . . . when Officer [defendant] approached,

and [plaintiff] never ran from or was chased by the officer. . . . [W]ithout any provocation, Officer

[defendant] grabbed his collar and jerked him around, yelling harshly as he did so. Frightened,

[plaintiff] instinctively tried to free himself. In response, Officer [defendant] punched him and threw

him to the ground. Officer [defendant] then used a wrestling maneuver, throwing his weight against

[plaintiff’s] right leg and wrenching the knee until it cracked”).

        Here, plaintiff possessed contraband implicating him in a severe drug offense, a crime linked

with the use of firearms. He did not comply with defendants’ directives as they attempted to arrest

him. Defendants believed plaintiff may have been reaching for a weapon. In this posture, it cannot

be said that “every reasonable official” would have understood that the force used to subdue plaintiff

was unreasonable. District of Columbia v. Wesby, 138 S. Ct. 577, 589 (2018). Put another way,

plaintiff did not have a clearly established constitutional right to be free from kicks and use of taser

by officers when he repeatedly refused to comply with instructions during his arrest for a serious

drug offense, and he was reaching for his waistband. See Graham, 490 U.S. at 396. Thus, when this

use of force took place, defendants did not violate plaintiff’s clearly established constitutional rights.

For these reasons, defendants are entitled to qualified immunity.

                                           CONCLUSION

        Based on the foregoing, the court GRANTS defendants’ motion for summary judgment (DE

83). The court DIRECTS the clerk to close this case.


                                                   12
SO ORDERED, this the 29th day of March, 2019.




                                 _____________________________
                                 LOUISE W. FLANAGAN
                                 United States District Judge




                                   13
